      Case 1:16-cv-01635-LLS-GWG Document 196 Filed 02/05/20 Page 1 of 2


                             USDC SPNY
 KUUKU MINNAH-DONKOH
 KMINNAHDONKOH@GRSM.COM      DOCIJMj'.:NT                                 GoRDON&REES
                             ELECTRONICALLYFILElD                         SCULLY MANSUKHANI
                              DOC#: ___~__,..,.---~~
                                       _____________
                              D.·\TE flLED: ''/'"/..
                                                ~.,..   .J   }-.C/   _,
                                                                                 ATTORNEYS AT LAW
                                                                          1 BATTERY PARK PLAZA, 28TH FLOOR
                                                                                NEWYORK,NY      10004
                                                                               PHONE:   (212) 269-5500
                                                                                 FAX: (212) 269-5505
                                                                               WWW.GORDONREES.COM
                                             February 5, 2020
VIAECF
Honorable Laura Taylor Swain
U.S. District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

                       Re:    Adler v. Solar Power, Inc., et al.
                              Case No. 16-CV-01635 (LLS)(GWG)

Dear Judge Swain:

       My office represents the corporate defendants (collectively, "SPI") in connection with the
above matter. I submit this letter on behalf of SPI to request an adjournment of the Show Cause
hearing scheduled for February 7, 2020. This is SPI's third request for an adjournment of the
hearing.

        Pursuant to the Order to Show Cause signed by the Court on October 25, 2019, SPI's
Chairman of the Board, Xiaofeng Peng ("Peng"), is required to be in attendance at the hearing.
However, because Peng has had limited involvement in this matter, and because he does not speak
English fluently, SPI would like its in-house counsel Jamie Zhang ("Zhang") to also be present for
the hearing. Notably, Zhang, who speaks English fluently, has been involved in this matter from
the outset and has more relevant knowledge about the subject of the hearing than Peng. However,
Zhang, resides and works in China and is unable to travel to the United States due to the recent
travel restriction imposed as a result of the coronavirus outbreak in China.

       SPI recognizes that in the Court's order dated January 8, 2020 (NYSCEF Doc. No. 195),
the Court advised there would be no further adjournments of the hearing. However, due to the
aforementioned unforeseen circumstances, SPI respectfully requests that the Court make an
exception and grant an adjournment of the hearing.

        To be transparent, SPI would also like to advise the Court that since January 8, 2020, SPI
has not yet been able to make the full settlement payment agreed upon by the parties. At this time,
SPI has paid 64% of the principal settlement amount (not including any accrued late payment
penalties under the parties' settlement agreement). SPI anticipates making full payment, including
any accrued late payment penalties, by March 2, 2020.
      Case 1:16-cv-01635-LLS-GWG Document 196 Filed 02/05/20 Page 2 of 2

Honorable Laura Taylor Swain
February 5, 2020
Page 2

        ~or the foregoing reasons, SPI respectfully requests that the Court grant an adjournment of
the hearmg to any date after March 2, 2020 and after the travel restriction from China to the United
States has been lifted.

       SPI thanks the Court for its time and attention to this application.


                                                Respectfully submitted,

                                                r:::;;Ruuku C:Minnalt-cBcmkolz
                                                Kuuku Minnah-Donkoh


cc:     Roger Marion, Esq. (via ECF)




      11c..- (~-'r -m ~rvt-W- d- -tt-c ~~                                    lr    cl.LJAC~.
      ~Lu.}~ ~·,e.,~ ~t.·rt.Jpck ~x, -tfr ~MU
      ?f ·~               (fW   nt~ ::t- F-Vb~'1 .J..ed-0                 Cl..Y    ii~vo A-H
                                                                                               (I)



      ~r<Am. l i-c .               M<   rua- r-uu r D<- p~f-                      a,.J.. ~~f:r
       t--U-Jfv   ~ ~ 4tc                 ~Cl.1         ']   ~ ~d tf\-l-O"prc+v
      ( Cc11A..huk ..rk     Uw.Ps ln.t-~r.t.+....u- Uf\d- 11"\M.~~ ~
        V\ (e,.(,()N\~.(_".,f\141\). lf\; ~Vk. U~ ~ ~ pc«,n'CA.'pc.Je_
        p~ ~-l-f~ ( V'-\..+tlvt-- -\"k ~tr~~ ~ 2.\'2. ~s-'Olfl.~'
       <[A. J...i,uJ-   V\ lt'\.fP'\-~h~   J.

                                                              SO ORDERED:


                                                             ~AY3lfl~;o
                                                              UNITED STATES DISTP\CT JUDGE
